Name: Council Regulation (EEC) No 2158/85 of 25 July 1985 applying supplementary generalized tariff preferences in respect of certain products originating in developing countries and sold at the Berlin 'Partners in Progress' Fair
 Type: Regulation
 Subject Matter: trade;  trade policy;  tariff policy
 Date Published: nan

 1 . 8 . 85 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2158/85 of 25 July 1985 applying supplementary generalized tariff preferences in respect of certain products originating in developing countries and sold at the Berlin 'Partners in Progress' Fair THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas the overseas imports fair 'Partners in Progress' is organized every year in Berlin with a view to improving the access to world markets of products paginating in developing countries ; Whereas the Community has already recognized the importance of this Fair by granting, most recently under Commission Regulation (EEC) No 661 /85 ('), supplementary quotas for textile products ; Whereas, in view of the specific features of the Berlin Fair and of the unique situation of Berlin, certain measures should be taken in the field of generalized preferences ; Whereas, in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened, in particular, generalized tariff preferences commencing in 1971 and most recently under Council Regulations (EEC) No 3562/84 (2) and (EEC) No 3563/84 (3) in respect of finished and semi-finished industrial products and textile products originating in developing countries ; Whereas, in the past, certain products covered by the system of quotas, ceilings or by other tariff measures and sold through contracts concluded at the Berlin Fair could not benefit from the preferences, the allo ­ cated textile quotas or ceilings having been used up or the collection of customs duties having been resumed before the Fair's opening date ; whereas extra latitude ought therefore to be extended to developing countries to enable them to benefit from the generalized tariff preferences for products sold through contracts concluded at the fair in question ; whereas, however, this extra latitude should be limited to 3 % of the levels of the tariff measures applicable to each product or group of products under the abovementioned Regu ­ lations and should take the form of tariff quotas to be administered by the Commission ; Whereas, without prejudice to the specific provisions of this Regulation , those provisions of the annual Regulations applying generalized tariff preferences in respect in particular of beneficiary countries, the concept of originating products and the exchange of statistical data should be applied to the tariff quotas in question ; Whereas it is appropriate, however, to exclude from the scope of this Regulation certain products origina ­ ting in particular beneficiary countries ; Whereas declarations of release into free circulation submitted with a view to the importation of the products in question should be accompanied by the certificate of origin and by the contract concluded at the Berlin Fair, the latter certified by the competent German authorities ; Whereas the German authorities must ensure that certifications of contracts concluded at the Berlin Fair do not exceed the permitted supplementary quanti ­ ties ; Whereas the method of administration adopted requires close and particularly rapid cooperation between the Member States and the Commission, (') OJ No L 74, 15 . 3 . 1985, p . 38 . (2) OJ No L 338 , 27 . 12 . 1984, p . 1 . (3) OJ No L 338 , 27 . 12. 1984, p . 98 . No L 203/2 Official Journal of the European Communities 1 . 8 . 85 HAS ADOPTED THIS REGULATION : Article 1 1 . From 25 September 1985 to 31 March 1986, supplementary Community tariff quotas shall be opened, subject to Article 4, in respect of imports of products mentioned : Article 4 The following shall be excluded from benefiting under this Regulation :  textile products of Group I of the Multifibre Arran ­ gement (MFA) which appear in Annex I to Regula ­ tion (EEC) No 3563/84, and originate in the coun ­ tries subject to allocated Community tariff ceilings listed in the said Annex,  industrial products listed in Annex I to this Regu ­ lation and originating in those countries subject to a quota for these products under Regulation (EEC) No 3562/84,  industrial products listed in Annex II to this Regu ­ lation .  in Annex I to Regulation (EEC) No 3562/84, or Article 5 The German authorities shall forward to the Commis ­ sion, immediately after the end of the Berlin Fair, a list of the contracts certified indicating the nature and value of the goods in question and the names and addresses of both exporters and 1 importers. The Commission shall send a copy of this list to the autho ­ rities of the other Member States.  in Annexes I and II to Regulation (EEC) No 3563/84, provided these products originate in one of the coun ­ tries or territories benefiting from the preferences referred to in the Annexes to the . said Regulations and have been exhibited by the exporting country at the Berlin 'Partners in Progress' Fair and a sales contract in respect of these products has been concluded at the said Fair. 2. These supplementary tariff quotas shall be 3 % of the quota or ceiling fixed for each product or group of products under the Regulations referred to in para ­ graph 1 . 3 . Where the supplementary quotas are applied, Common Customs Tariff duties shall be totally suspended. Eligibility for these quotas shall be subject to submission of the certificate of origin, form A, and the contract. 4. Within the limits of the supplementary quotas, the Hellenic Republic shall apply customs duties esta ­ blished in accordance with the relevant provisions in the 1979 Act of Accession . Article 6 1 . If an importer, giving notice of the imminent importation into a Member State of the products in question, applies for one of the quotas, that State, having notified the Commission, shall draw a quantity corresponding to its needs, in so far as the balance of the relevant quota permits. 2 . Drawings made pursuant to paragraph 1 shall be valid up to the end of the quota period provided for in Article 1 . Article 2 1 . Declarations of the release into free circulation of the products in question must be accompanied by the certificate of origin and by the contract concluded at the Berlin Fair, the latter certified by the competent German authorities. 2 . The German authorities shall ensure that the total amount of the certified contracts does not exceed the limit fixed in Article 1 (2). Article 7 1 . Each Member State shall ensure that importers of the products concerned have free access to the quota so far as the balance of the quota volume permits. 2. Member States and the Commission shall coope ­ rate closely to ensure compliance with this Regulation . Article 3 Those provisions of Regulations (EEC) No 3562/84 and (EEC) No 3563/84 which concern the beneficiary countries, the concept of originating products and the exchange of statistical data shall be applicable . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 . 8 . 85 Official Journal of the European Communities No L 203/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1985 . For the Council The President J. POOS No L 203/4 Official Journal of the European Communities 1 . 8 . 85 ANNEX I List of products subject to quotas under Regulation (EEC) No 3562/84 and excluded from benefiting under the Regulation which precedes this Annex CCT headingOrderNo DescriptionNo (3)1 ) 2 10.0260 10.0490 10.0500 29.23 D III 39.07 B V ex d) ex 40.11 10.0510 ex 40.11 10.0570 42.02 10.0630 10.0660 10.0670 44.15 64.01 64.02 Glutamic acid and its salts Bags, sachets and similar articles, of polyethylene Rubber tyres, tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds :  New inner tubes and tyre cases of the kind used on bicycles, cycles with an auxi ­ liary motor, motor-cycles or motor-scooters  Other (including tyre cases with sewn-in inner tubes, for racing bicycles, and tyre flaps) Travel goods (for example, trunks, suitcases, hat-boxes, travelling-bags, ruck-sacks), shopping-bags, handbags, satchels, brief-cases, wallets, purses, toilet-cases, tool-cases, tobacco-pouches, sheaths, cases, boxes (for example, for arms, musical instruments, binoculars, jewellery, bottles, collars, footwear, brushes) and similar containers, of leather or of composition leather, of vulcanized fibre, of artificial plastic sheeting, of paperboard or of textile fabric : B. Of other materials Plywood, blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets) ; inlaid wood and wood marquetry Footwear with outer soles and uppers of rubber or artificial plastic material Footwear with outer soles of leather or composition leather ; footwear (other than foot ­ wear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : A. Footwear with uppers of leather B. Other Footwear with outer soles of other materials Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas Glazed setts, flags and paving, hearth and wall tiles Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (including biscuit porcelain and parian) Tableware and other articles of a kind commonly used for domestic or toilet purposes, or other kinds of pottery : B. Stoneware C. Earthenware or fine pottery Imitation jewellery Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, extruded, cold ­ formed or cold-finished (including precision-made) ; hollow mining drill steel : B. Not further worked than forged C. Not further worked than cold-formed or cold-finished D. Clad or surface-worked (for example, polished, coated) : I. Not further worked than clad : b) Cold-formed or cold-finished II . Other 10.0680 10.0690 10.0700 10.0710 10.0720 10.0730 10.0740 10.0800 10.0810 64.02 64.04 66.01 69.08 69.11 69.12 69.12 71.16 73.10 1 . 8 . 85 Official Journal of the European Communities No L 203/5 Order No CCT heading No Description ( 1 ) (2) (3) 10.0820 73.11 Angles, shapes and sections, of iron or steel , hot-rolled, forged, extruded, cold-formed or cold-finished ; sheet piling of iron and steel , whether or not drilled, punched or made from assembled elements : A. Angles, shapes and sections : II . Not further worked than forged III . Not further worked than cold-formed or cold-finished IV. Clad or surface-worked (for example, polished, coated) : a) Not further worked than clad : 2. Cold-formed or cold-finished b) Other 10.0840 73.14 Iron or steel wire, whether or not coated, but not insulated 10.0850 73.15 Alloy steel and high carbon steel in the form mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : I. Ingots, blooms, billets, slabs and sheet bars : a) Forged II. Pieces roughly shaped by forging 10.0870 73.25 Stranded wire, cables, cordage, ropes, plaited bands, slings and the like, of iron or steel wire, but excluding insulated electric cables : B. Other 10.0880 73.31 Nails, tacks, staples, hook-nails, corrugated nails, spiked cramps, studs, spikes and drawing pins, of iron or steel , whether or not with heads of other materials, but not including such articles with heads of copper 10.0890 73.32 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotter-pins and similar articles, of iron or steel ; washers (including spring washers) of iron or steel : B. Threaded or tapped ex II . Other :  Screws or wood 10.0900 73.40 Other articles of iron or steel 10.0950 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor : A. Knives 10.0960 82.14 Spoons, forks, fish-eaters, butter-knives, ladles and similar kitchen or tableware : A. Of stainless steel 10.0980 84.11 Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines) ; fans, blowers and the like : A. Pumps and compressors : II . Other pumps and compressors : a) Pumps (hand or foot operated) for inflating pneumatic tyres and the like b) Other pumps and compressors No L 203/6 Official Journal of the European Communities 1 . 8 . 85 Order No CCT heading No Description ( 1 ) (2) (3) 10.0990 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines, furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock ­ stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : b) Other 10.1000 84.41 II . Other sewing machines and other sewing machine heads 10.1060 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus (including receivers, incorporating sound recorders or reproducers) and television cameras ; radio naviga ­ tional aid apparatus, radar apparatus and radio remote control apparatus ; A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus (including recei ­ vers incorporating sound recorders or reproducers) and television cameras : III. Receivers, whether or not combined with a sound recorder or reproducer : b) Other C. Parts : II . Other : c) Other 10.1110 85.21 D. Diodes, transistors and similar semi-conductor devices ; light-emitting diodes ; elec ­ tronic micro-circuits E. Parts 10.1120 87.02 A I ex b) Motor vehicles, new, of a cylinder capacity not exceeding 1 500 cm3 10.1180 91.04 Other clocks 10.1290 97.02 Dolls 10.1300 97.03 Other toys ; working models of a kind used for recreational purposes 10.1320 97.05 Carnival articles ; entertainment articles (for example, conjuring tricks and novelty jokes) ; Christmas tree decorations and similar articles for Christmas festivities (for example, artificial Christmas trees, Christmas stockings, imitation yule logs, Nativity scenes and figures therefor) 1 . 8 . 85 Official Journal of the European Communities No L 203/7 ANNEX II List of products excluded from benefiting under the Regulation to which this Annex forms the Annex Order No CCT heading No Description ( 1 ) (2) (3) 10.0240 29.22 A ex III Isopropylamine and its salts 10.0270 29.24 ex B Choline chloride 10.0450 38.19 ex E Dodecylbenzene 10.1170 91.02 Clocks with watch movements (excluding clocks of headings Nos 91.01 and 91.03) 10.1190 91.07 Watch movements (including stop-watch movements), assembled 10.1230 92.11 B Television image and sound recorders or reproducers